Case 1:20-cv-03429-PAB-KLM Document 15 Filed 01/19/21 USDC Colorado Page 1 of 2




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO

    Civil Action No.: 1:20-cv-3429

    Deborah Laufer,
         Plaintiff,
    v.

    Pagosa Lodging 2 LLC,
         Defendant(s).


         UNOPPOSED MOTION TO RESCHEDULE SCHEDULING CONFERENCE



            Plaintiff Deborah Laufer respectfully submits the following Motion to

     Reschedule Scheduling Conference:

    1.    A Scheduling Conference in this matter is presently set for January 21 at 10

          a.m.

    2.    The undersigned counsel has conferred with counsel for the Defendant and

          both parties concur that a postponement of the Scheduling Conference will

          aid the parties’ efforts in attempting to resolve this matter.

    3.    No prior requests to continue the Scheduling Conference have been made.

    4.    For the reasons set forth herein, Plaintiff respectfully requests that the Court

          vacate the Scheduling Conference and enter an Order setting new dates.

                              GOOD FAITH CERTIFICATION

    The undersigned certifies that on January 19, 2021 she conferred with

    Defendant’s counsel who agrees to the relief requested herein.
Case 1:20-cv-03429-PAB-KLM Document 15 Filed 01/19/21 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE

           I hereby certify that on January 19, 2021, I filed the foregoing using the

    Court's electronic filing system, which will serve all counsel of record electronically.

                                               s/ Suzette M. Marteny Moore
                                               Suzette M. Marteny Moore
                                               S. Moore Law, PLLC
                                               2690 S. Combee Road
                                               Lakeland, Florida 33803
                                               Telephone: (863) 229-2140
                                               E-mail 1: S.Moore@SMooreLaw.com
                                               E-mail 2: Eservice@SMooreLaw.com
                                               Attorney for Plaintiff, Deborah Laufer
